Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 1 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
District of Maryland

Baltimore Division

2/ CYLIEE AC

 

 

 

Carla Royal ) Case No.
) (to be filled in by the Clerk's Office)
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint. +d.
if the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) L_lves [_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
) -
Integrity Homes ) me HED ——__ Fite
) Meee LCI ———_AECEVED
J 4,
V
Defendantfs) ) “Ay 2 4 2 02 f
(Write the full name of each defendant who is being sued. If the ) at
names of all the defendants cannot fit in the space above, please ) CLERK Us. HS Rey ni le ~
write “see attached” in the space and aitach an additional pape aio AT Of MUST Coun 3 on SOP.
with the full list of names.) 2ST DROR gq 5 > oe of
- 8 4% = =
oe 22 nm S
COMPLAINT FOR EMPLOYMENT DISCRIMINATION a m
. so @ £
we OS
‘; 7! - ery frp oF
a Or TU
Lee x= = &
gg BD
~—i ay De

L The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if .

 

 

 

 

needed.
Name Carla Royal
Street Address 1244 N Gay Street
City and County Baltimore
State and Zip Code “MD, 21213
4436360583

 

Telephone Number

E-mail Address carlaroyal01@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if4nown). Attach additional pages if needed.
Page | of 6
Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Integrity Homes

Job or Title (if known)

Street Address 4140 Pleasant Valley Rd
City and County Chantilly

State and Zip Code VA, 20151

Telephone Number (703) 667-4520

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title ff known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name Integrity Homes

Street Address 503 Halliard Lane

City and County National Harbor, Prince Georges County
State and Zip Code MD,20745

Telephone Number

 

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[| Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: in order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Empioyment Opportunity
Commission.)

[ ] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

[]

Other federal law (specify the federal law):

 

C]

Relevant state law (specify, if known):

 

LC]

Relevant city or county law (specify, if known}:

 

Page 3 of 6
Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ii.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check aif that apply}:

OOUOONO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federai district court under the
federal employment discrimination statutes.)

B. Tt is my best recollection that the alleged discriminatory acts occurred on date(s)

 

C. I believe that defendant(s) (check one):

J
LJ

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

WIOOUUOWN

Trace

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

| began my employment with integrity Homes in January 2018, as a sales assistant. | believed that |
performed my job and responsibilities without incident until 1 was reprimanded for speaking out after the
discovery of an erroneous email that referenced my job performance. | was never made privy to any
previous dissatisfaction with my work ethic and performance until | showed concern regarding the
contents of the email that | saw that was in plain sight. It was difficult for me to ignore the content of the
email as it was yet another hostile workplace experience. | was placed on a written reprimand on
December 7th, 2018 after speaking out about the contents of the email as a form of retaliation. Shortly
thereafter, it was brought to my attention of my unsatisfactory job performance despite no previous

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

November 18th, 2019

 

B. The Equal Employment Opportunity Commission (check one):
[ has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which § received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

Lj 60 days or more have elapsed.
LJ less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 1:21-cv-01284-SAG Document1 Filed 05/24/21 Page 6 of 6

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

Vi

iam seeking relief in both compensatory and punitive damages in the amount of $3,000,000 as compensation for
emotional distress, anxiety, humiliation, mental anguish, and medical expenses and loss of wages.
Payment of legal fees

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

Date of signing: Z4emhy Zo2]

Signature of Plaintiff () eb. Pig we

Printed Name of Plaintiff CAPA 2. DYAL.
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
